 1
 2
 3
 4
 5
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    LANCE WILLIAMS,                                     No. 2:18-CV-0740-MCE-DMC-P
12                        Plaintiff,
13             v.                                         ORDER
14    D. JUST, et al.,
15                        Defendants.
16

17            Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern

19   District of California local rules.

20            On September 24, 2019, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24            The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1.     The findings and recommendations filed September 24, 2019, are ADOPTED
 3   (ECF No. 55) in full;
 4          2.     Plaintiff’s motion for injunctive relief (ECF No. 39) is DENIED.
 5          IT IS SO ORDERED.
 6   Dated: November 19, 2019
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                    2
